Citation Nr: 0030070	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

What evaluation is warranted for bilateral hallux valgus, 
status post bunionectomies with traumatic arthritis of the 
feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to August 
1977 and from February 1979 to February 1983.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In July 1996 and again in February 1999, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review. 


REMAND

The veteran seeks an increased evaluation for his service-
connected bilateral foot disability.  Service connection was 
initially granted for residuals of bilateral bunionectomy in 
November 1993 and a noncompensable evaluation was assigned 
under Diagnostic Codes 5280-7805.  The veteran disagreed with 
that determination, and this appeal ensued.  The veteran's 
disability was recharacterized as hallux valgus of the right 
foot and of the left foot, status post bunionectomy, and 
separate noncompensable evaluations were assigned in January 
1995, under Diagnostic Code 5280 for each foot.  The issues 
on appeal initially in this claim were entitlement to 
compensable evaluations for hallux valgus of the right and 
left feet, status post bunionectomy and entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324.  In July 
1996, the case was remanded to the RO and while the case was 
in remand status, in December 1996, the RO recharacterized 
the veteran's disabilities as arthritis due to trauma as a 
residual of hallux valgus of the right foot, status post 
bunionectomy and hallux valgus of the left foot, status post 
bunionectomy, and a 10 percent rating was assigned under 
Diagnostic Code 5280-5010.  It was indicated that the issue 
of entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 thus became moot.  

The veteran's representative has argued in his October 2000 
statement that since the evidence showed that the veteran 
underwent a bilateral bunionectomy, and that by definition 
this requires the resection of the metatarsal head, a 10 
percent evaluation should be assigned for each foot under 
D.C. 5280.  The Board finds that the RO's current rating of 
this disability is questionable, and as such should be 
reviewed by the RO.  

The Board also notes that further development of the evidence 
is warranted.  At the veteran's recent VA examination in July 
1999, the examiner noted that the veteran had a surgical 
scar.  A complete description of any scarring was not 
provided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that VA should 
consider assigning a separate evaluation for a scarring.  
Superficial scars that are tender and painful on objective 
demonstration, or that are ulcerated warrant a 10 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  
Scars may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999)

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate or staged ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  On a claim for 
an original or an increased rating, a claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  It 
does not appear that the RO considered staged ratings in this 
case.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his bilateral 
foot disability recently.   With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a podiatrist to 
evaluate the veteran's service-connected 
bilateral foot disability.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in his/her report that this was 
accomplished.  All indicated tests and 
studies should be performed.  The 
examiner should and note and describe all 
impairment on each foot and specifically 
comment upon whether there is resection 
of the metatarsal head.  The examiner 
should note and describe any scars, 
including whether any scars are tender 
and painful on objective demonstration, 
ulcerated or limit function.  Functional 
impairment must be discussed, including 
any pain or weakness on use.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An 
opinion concerning the effect of the 
veteran's service-connected bilateral 
foot disability on his employability 
should also discussed.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  The RO is specifically 
requested to address the assignment of 
separate ratings for the veteran's 
bilateral foot disability under D. C. 
5280 and any other applicable codes as 
well as the assignment of separate 
evaluations for scarring and/or for 
functional impairment.  Esteban v. Brown, 
6 Vet. App. 259 (1994); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO should 
also address staged ratings as noted in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



